Case 18-20265      Doc 19    Filed 01/25/19 Entered 01/25/19 17:40:35           Main Document
                                           Pg 1 of 2



                  UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MISSOURI
                         NORTHERN DIVISION
 IN RE:                           ) CASE NO: 18-20265-705
 KITTY ANN STRUNK                 ) Chapter 13
                                  ) Re:Objection to Claim 2 filed by
                                  )    HOME POINT FINANCIAL CORP
                                  )    Acct: 1136
                                  )    Amount: $169,629.70
                Debtor            )    Response Due: February 15, 2019
                                  )
                            TRUSTEE'S OBJECTION TO CLAIM 2

 THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
 YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
 MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
 CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
 MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
 STATE WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT
 FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
 FURTHER NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT
 REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF
 WHICH WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE
 PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
 HEARING AND MAY DECIDE THE OBJECTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

     COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
 objection to claim states as follows:
    The claim of HOME POINT FINANCIAL CORP dated November 01, 2018, should be
    allowed, but the Court should enter an order directing that the claim will not be paid by
    the Trustee. The plan provides for surrender of the collateral. After sale of the collateral,
    the creditor may file an amended claim for the deficiency balance.
    WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

 Dated: January 25, 2019                             /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
 OBJCLM--SJC                                         Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com
Case 18-20265        Doc 19     Filed 01/25/19 Entered 01/25/19 17:40:35          Main Document
                                              Pg 2 of 2


 18-20265 Trustee's Objection to Claim 2                                           01/25/2019 Page 2

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 January 25, 2019, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on January 25, 2019.

     KITTY ANN STRUNK                                 HOME POINT FINANCIAL CORP
     10337 LEMGRI PLACE                               PO BOX 790309
     HANNIBAL, MO 63401                               ST LOUIS, MO 63179

                                                      HOME POINT FINANCIAL CORP
     SOTTILE & BARILE LLC                             11511 LUNA RD
     394 WARDS CORNER RD                              STE 300
     STE 180                                          FARMERS BRANCH, TX 75234
     LOVELAND, OH 45140

                                                      /s/ Diana S. Daugherty
                                                      Diana S. Daugherty, Chapter 13 Trustee
